


110 HR 7094 IH: Government-Sponsored Enterprises Free Market

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7094
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Hensarling (for
			 himself, Mr. Garrett of New Jersey,
			 Mr. Flake,
			 Mr. Pence,
			 Mr. Sali, Mr. Broun of Georgia,
			 Mr. Tancredo,
			 Mr. Gingrey,
			 Mr. Sullivan,
			 Mr. Lamborn,
			 Mr. Walberg,
			 Mr. Jordan of Ohio,
			 Mr. Gohmert, and
			 Mr. Burton of Indiana) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To establish a term certain for the conservatorships of
		  Fannie Mae and Freddie Mac, to provide conditions for continued operation of
		  such enterprises, and to provide for the wind down of such operations and the
		  dissolution of such enterprises.
	
	
		1.Short titleThis Act may be cited as the
			 Government-Sponsored Enterprises Free
			 Market Reform Act of 2008.
		2.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)CharterThe
			 term charter means—
				(A)with respect to
			 the Federal National Mortgage Association, the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1716 et seq.); and
				(B)with respect to
			 the Federal Home Loan Mortgage Corporation, the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1451 et seq.).
				(2)DirectorThe term Director means the
			 Director of the Federal Housing Finance Agency
			(3)EnterpriseThe
			 term enterprise means—
				(A)the Federal
			 National Mortgage Association; and
				(B)the Federal Home
			 Loan Mortgage Corporation.
				(4)GuaranteeThe term guarantee means,
			 with respect to an enterprise, the credit support of the enterprise that is
			 provided by the Federal Government through its charter as a
			 government-sponsored enterprise.
			3.Termination of current
			 conservatorship
			(a)In
			 generalUpon the expiration
			 of the period referred to in subsection (b), the Director of the Federal
			 Housing Finance Agency shall determine, with respect to each enterprise, if the
			 enterprise is financially viable at that time and—
				(1)if the Director
			 determines that the enterprise is financially viable, immediately take all
			 actions necessary to terminate the conservatorship for each of the enterprises;
			 or
				(2)if the Director determines that the
			 enterprise is not financially viable, immediately appoint the Federal Housing
			 Finance Agency as receiver under section 1367 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 and carry out such
			 receivership under the authority of such section.
				(b)TimingThe period referred to in this subsection
			 is, with respect to an enterprise—
				(1)except as provided
			 in paragraph (2), the 24-month beginning upon the date of the enactment of this
			 Act; or
				(2)if the Director
			 determines before the expiration of the period referred to in paragraph (1)
			 that the financial markets would be adversely affected without the extension of
			 such period under this paragraph with respect to that enterprise, the 30-month
			 period beginning upon the date of the enactment of this Act.
				(c)Financial
			 viabilityThe Director may not determine that an enterprise is
			 financially viable for purposes of subsection (a) if the Director determines
			 that any of the conditions for receivership set forth in paragraph (3) or (4)
			 of section 1367(a) of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4617(a)) exists at the time with respect to
			 the enterprise.
			4.Limitation of
			 enterprise authority upon emergence from conservatorship
			(a)Revised
			 authorityUpon the expiration of the period referred to in
			 section 3(b), if the Director makes the determination under section 3(a)(1),
			 the following provisions shall take effect:
				(1)Portfolio
			 limitationsSubtitle B of
			 title XIII of the Housing and Community Development Act of 1992 (12 U.S.C. 4611
			 et seq.) is amended by adding at the end the following new section:
					
						1369E.Restriction
				on mortgage assets of enterprises
							(a)RestrictionNo enterprise shall own, as of any
				applicable date in this subsection or thereafter, mortgage assets in excess
				of—
								(1)upon the
				expiration of the period referred to in section 3(b) of the
				Government-Sponsored Enterprises Free Market
				Reform Act of 2008, $850,000,000,000; or
								(2)on December 31 of
				each year thereafter, 80.0 percent of the aggregate amount of mortgage assets
				of the enterprise as of December 31 of the immediately preceding calendar
				year;
								except
				that in no event shall an enterprise be required under this section to own less
				than $250,000,000,000 in mortgage assets.(b)Definition of
				mortgage assetsFor purposes
				of this section, the term mortgage assets means, with respect to
				an enterprise, assets of such enterprise consisting of mortgages, mortgage
				loans, mortgage-related securities, participation certificates, mortgage-backed
				commercial paper, obligations of real estate mortgage investment conduits and
				similar assets, in each case to the extent such assets would appear on the
				balance sheet of such enterprise in accordance with generally accepted
				accounting principles in effect in the United States as of September 7, 2008
				(as set forth in the opinions and pronouncements of the Accounting Principles
				Board and the American Institute of Certified Public Accountants and statements
				and pronouncements of the Financial Accounting Standards Board from time to
				time; and without giving any effect to any change that may be made after
				September 7, 2008, in respect of Statement of Financial Accounting Standards
				No. 140 or any similar accounting
				standard).
							.
				(2)Increase in
			 minimum capital requirementSection 1362 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4612), as
			 amended by section 1111 of the Housing and Economic Recovery Act of 2008
			 (Public Law 110–289), is amended—
					(A)in subsection (a),
			 by striking For purposes of this subtitle, the minimum capital level for
			 each enterprise shall be and inserting The minimum capital level
			 established under subsection (g) for each enterprise may not be lower
			 than;
					(B)in subsection
			 (c)—
						(i)by
			 striking subsections (a) and and inserting
			 subsection;
						(ii)by
			 striking regulated entities the first place such term appears
			 and inserting Federal Home Loan Banks;
						(iii)by
			 striking for the enterprises,;
						(iv)by
			 striking , or for both the enterprises and the banks,;
						(v)by
			 striking the level specified in subsection (a) for the enterprises
			 or; and
						(vi)by
			 striking the regulated entities operate and inserting
			 such banks operate;
						(C)in subsection
			 (d)(1)—
						(i)by
			 striking subsections (a) and and inserting
			 subsection; and
						(ii)by
			 striking regulated entity each place such term appears and
			 inserting Federal home loan bank;
						(D)in subsection (e), by striking
			 regulated entity each place such term appears and inserting
			 Federal home loan bank;
					(E)in subsection
			 (f)—
						(i)by
			 striking the amount of core capital maintained by the
			 enterprises,; and
						(ii)by
			 striking regulated entities and inserting banks;
			 and
						(F)by adding at the
			 end the following new subsection:
						
							(g)Establishment of
				revised minimum capital levels
								(1)In
				generalThe Director shall
				cause the enterprises to achieve and maintain adequate capital by establishing
				minimum levels of capital for such the enterprises and by using such other
				methods as the Director deems appropriate.
								(2)AuthorityThe
				Director shall have the authority to establish such minimum level of capital
				for an enterprise in excess of the level specified under subsection (a) as the
				Director, in the Director’s discretion, deems to be necessary or appropriate in
				light of the particular circumstances of the enterprise.
								(h)Failure To
				maintain revised minimum capital levels
								(1)Unsafe and
				unsound practice or conditionFailure of a enterprise to maintain capital
				at or above its minimum level as established pursuant to subsection (c) of this
				section may be deemed by the Director, in his discretion, to constitute an
				unsafe and unsound practice or condition within the meaning of this
				title.
								(2)Directive to
				achieve capital level
									(A)AuthorityIn addition to, or in lieu of, any other
				action authorized by law, including paragraph (1), the Director may issue a
				directive to an enterprise that fails to maintain capital at or above its
				required level as established pursuant to subsection (c) of this
				section.
									(B)PlanSuch
				directive may require the enterprise to submit and adhere to a plan acceptable
				to the Director describing the means and timing by which the enterprise shall
				achieve its required capital level.
									(C)EnforcementAny
				such directive issued pursuant to this paragraph, including plans submitted
				pursuant thereto, shall be enforceable under the provisions of subtitle C of
				this title to the same extent as an effective and outstanding order issued
				pursuant to subtitle C of this title which has become final.
									(3)Adherence to
				plan
									(A)ConsiderationThe Director may consider such enterprise’s
				progress in adhering to any plan required under this subsection whenever such
				enterprise seeks the requisite approval of the Director for any proposal which
				would divert earnings, diminish capital, or otherwise impede such enterprise’s
				progress in achieving its minimum capital level.
									(B)DenialThe
				Director may deny such approval where it determines that such proposal would
				adversely affect the ability of the enterprise to comply with such
				plan.
									.
					(3)Repeal of
			 increases to conforming loan limits
					(A)Repeal of
			 temporary increase in Economic Stimulus ActSection 201 of the Economic Stimulus Act of
			 2008 (Public Law 110–185) is hereby repealed.
					(B)Repeal of
			 general limit and permanent high-cost area increaseParagraph (2)
			 of section 302(b) of the Federal National Mortgage Association Charter Act (12
			 U.S.C. 1717(b)(2)) and paragraph (2) of section 305(a) of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1454(a)(2)) are each amended to read as
			 such sections were in effect immediately before the enactment of the Housing
			 and Economic Recovery Act of 2008 (Public Law 110–289).
					(C)Repeal of new
			 housing price indexSection
			 1322 of the Federal Housing Enterprises Financial Safety and Soundness Act of
			 1992, as added by section 1124(d) of the Housing and Economic Recovery Act of
			 2008 (Public Law 110–289), is hereby repealed.
					(D)RepealSection 1124 of the Housing and Economic
			 Recovery Act of 2008 (Public Law 110–289) is hereby repealed.
					(E)Establishment of
			 conforming loan limitFor the
			 year in which the expiration of the period referred to in section 3(b) of this
			 section occurs, the limitations governing the maximum original principal
			 obligation of conventional mortgages that may be purchased by the Federal
			 National Mortgage Association and the Federal Home Loan Mortgage Corporation,
			 referred to in section 302(b)(2) of the Federal National Mortgage Association
			 Charter Act (12 U.S.C. 1717(b)(2)) and section 305(a)(2) of the Federal Home
			 Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)), respectively, shall be
			 considered to be—
						(i)$417,000 for a mortgage secured by a
			 single-family residence,
						(ii)$533,850 for a
			 mortgage secured by a 2-family residence,
						(iii)$645,300 for a
			 mortgage secured by a 3-family residence, and
						(iv)$801,950 for a
			 mortgage secured by a 4-family residence,
						and such
			 limits shall be adjusted effective each January 1 thereafter in accordance with
			 such sections 302(b)(2) and 305(a)(2).(F)Prohibition of
			 purchase of mortgages exceeding median area home price
						(i)Fannie
			 maeSection 302(b)(2) of the
			 Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) is
			 amended by adding at the end the following new sentence: Notwithstanding
			 any other provision of this title, the corporation may not purchase any
			 mortgage for a property having a principal obligation that exceeds the median
			 home price, for properties of the same size, for the area in which such
			 property subject to the mortgage is located..
						(ii)Freddie
			 macSection 305(a)(2) of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)) is amended by
			 adding at the end the following new sentence: Notwithstanding any other
			 provision of this title, the Corporation may not purchase any mortgage for a
			 property having a principal obligation that exceeds the median home price, for
			 properties of the same size, for the area in which such property subject to the
			 mortgage is located..
						(4)Requirement to
			 pay State and local taxes
					(A)Fannie
			 maeParagraph (2) of section
			 309(c) of the Federal National Mortgage Association Charter Act (12 U.S.C.
			 1723a(c)(2)) is amended—
						(i)by
			 striking shall be exempt from and inserting shall be
			 subject to; and
						(ii)by
			 striking except that any and inserting and
			 any.
						(B)Freddie
			 macSection 303(e) of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1452(e)) is
			 amended—
						(i)by
			 striking shall be exempt from and inserting shall be
			 subject to; and
						(ii)by
			 striking except that any and inserting and
			 any.
						(5)Repeals relating
			 to registration of securities
					(A)Fannie
			 Mae
						(i)Mortgage-backed
			 securitiesSection 304(d) of
			 the Federal National Mortgage Association Charter Act (12 U.S.C. 1719(d)) is
			 amended by striking the fourth sentence.
						(ii)Subordinate
			 obligationsSection 304(e) of the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1719(e)) is amended by striking the fourth
			 sentence.
						(B)Freddie
			 MacSection 306 of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1455) is amended by
			 striking subsection (g).
					(6)Recoupment of
			 costs for Federal guarantee
					(A)AssessmentsThe Director of the Federal Housing Finance
			 Agency shall establish and collect from each enterprise assessments in the
			 amount determined under subparagraph (B). In determining the method and timing
			 for making such assessments, the Director shall take into consideration the
			 determinations and conclusions of the study under subsection (b) of this
			 section.
					(B)Determination of
			 costs of guaranteeAssessments under subparagraph (A) with
			 respect to an enterprise shall be in such amount as the Director determines
			 necessary to recoup to the Federal Government the full value of the benefit the
			 enterprise receives from the guarantee provided by the Federal Government for
			 the obligations and financial viability of the enterprise, based upon the
			 dollar value of such benefit in the market to such enterprise when not
			 operating under conservatorship or receivership. To determine such amount, the
			 Director shall establish a risk-based pricing mechanism as the Director
			 considers appropriate, taking into consideration the determinations and
			 conclusions of the study under subsection (b) of this section.
					(C)Treatment of
			 recouped amountsThe Director shall cover into the general fund
			 of the Treasury any amounts received from assessments made under this
			 paragraph.
					(b)GAO study
			 regarding recoupment of costs for Federal Government
			 guaranteeThe Comptroller General of the United States shall
			 conduct a study to determine a risk-based pricing mechanism to accurately
			 determine the value of the benefit the enterprises receive from the guarantee
			 provided by the Federal Government for the obligations and financial viability
			 of the enterprises. Such study shall establish a dollar value of such benefit
			 in the market to each enterprise when not operating under conservatorship or
			 receivership, shall analyze various methods of the Federal Government assessing
			 a charge for such value received (including methods involving an annual fee or
			 a fee for each mortgage purchased or securitized), and shall make a
			 recommendation of the best such method for assessing such charge. Not later
			 than 12 months after the date of the enactment of this Act, the Comptroller
			 General shall submit to the Congress a report setting forth the determinations
			 and conclusions of such study.
			5.Requirement to
			 periodically renew charter until wind down and dissolution
			(a)Required
			 renewal; wind down and dissolution upon non-renewalUpon the expiration of the 3-year period
			 that begins upon the expiration of the period referred to in section 3(b),
			 unless the charter of an enterprise is renewed pursuant to subsection (b) of
			 this section, section 6 (relating to wind down of operations and dissolution of
			 enterprise) shall apply to the enterprise.
			(b)Renewal
			 procedure
				(1)Application;
			 timingThe Director shall provide for each enterprise to apply to
			 the Director, before the expiration of the 3-year period under subsection (a),
			 for renewal of the charter of the enterprise.
				(2)StandardThe
			 Director shall approve the application of an enterprise for the renewal of the
			 charter of the enterprise if—
					(A)the application
			 includes a certification by the enterprise that the enterprise is financially
			 sound and is complying with all provisions of, and amendments made by, section
			 4 of this Act applicable to such enterprise; and
					(B)the Director
			 verifies that the certification made pursuant to subparagraph (A) is
			 accurate.
					(c)Option To
			 reapplyNothing in this section may be construed to require an
			 enterprise to apply under this section for renewal of the charter of the
			 enterprise.
			6.Required wind
			 down of operations and dissolution of enterprise
			(a)ApplicabilityThis section shall apply to an
			 enterprise—
				(1)upon the
			 expiration of the 3-year period referred to in such section 5(a), to the extent
			 provided in such section; and
				(2)if this section has not previously applied
			 to the enterprise, upon the expiration of the 6-year period that begins upon
			 the expiration of the period referred to in section 3(b).
				(b)Wind
			 downUpon the applicability
			 of this section to an enterprise, the Director and the Secretary of the
			 Treasury shall jointly take such action, and may prescribe such regulations and
			 procedures, as may be necessary to wind down the operations of an enterprise as
			 an entity chartered by the United States Government over the duration of the
			 10-year period beginning upon the applicability of this section to the
			 enterprise (pursuant to subsection (a)) in an orderly manner consistent with
			 this Act and the ongoing obligations of the enterprise.
			(c)Division of
			 assets and liabilities; authority To establish holding corporation and
			 dissolution trust fundThe action and procedures required under
			 subsection (b)—
				(1)shall include the
			 establishment and execution of plans to provide for an equitable division and
			 distribution of assets and liabilities of the enterprise, including any
			 liability of the enterprise to the United States Government or a Federal
			 reserve bank that may continue after the end of the period described in
			 subsection(b); and
				(2)may provide for establishment of—
					(A)a holding
			 corporation organized under the laws of any State of the United States or the
			 District of Columbia for the purposes of the reorganization and restructuring
			 of the enterprise; and
					(B)one or more trusts
			 to which to transfer—
						(i)remaining debt
			 obligations of the enterprise, for the benefit of holders of such remaining
			 obligations; or
						(ii)remaining
			 mortgages held for the purpose of backing mortgage-backed securities, for the
			 benefit of holders of such remaining securities.
						(d)Repeal of
			 charterEffective upon the
			 expiration of the 10-year period referred to in subsection (b) for an
			 enterprise, the charter for the enterprise is repealed, except that the
			 provisions of such charter in effect immediately before such repeal shall
			 continue to apply with respect to the rights and obligations of any holders of
			 outstanding debt obligations and mortgage-backed securities of the
			 enterprise.
			
